t c summary opinion united_states tax_court vitally v and svetlana n andrukov petitioners v commissioner of internal revenue respondent docket no 5743-06s filed date vitally v and svetlana n andrukov pro sese mark d eblen for respondent cohen judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions by respondent the issues for decision are whether petitioners are entitled to claim dependency_exemption deductions for two children of vitally v andrukov petitioner by a prior marriage to tanya andrukov and whether petitioner is entitled to an earned_income_tax_credit eic and child tax_credits with respect to those children background all of the material facts have been stipulated petitioners resided in kentucky at the time they filed their petition petitioner was previously married to tanya andrukov with whom he has a son and a daughter in and in the superior court of washington county of whatcom issued orders in relation to that marriage and directed that income_tax exemptions for the children of petitioner and tanya andrukov be allocated to petitioner and that the federal_income_tax dependency_exemption waiver form was to be executed by petitioner and tanya andrukov the two children lived with tanya andrukov during the entire tax_year tanya andrukov failed to execute the waiver and claimed dependency_exemption deductions for the two children as well as the eic and child tax_credits in relation thereto on her federal_income_tax return for petitioners also claimed dependency_exemption deductions for petitioner’s two children with tanya andrukov as well as a dependency_exemption deduction for petitioners’ son and the related eic and child tax_credits on their federal_income_tax return for because petitioners failed to attach a form_8332 release of claim to exemption for child of divorced or separated parents to their return respondent disallowed their claims respondent has now conceded that petitioners are entitled to a dependency_exemption deduction for their son although that amount was also disallowed in the notice_of_deficiency discussion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 a child of a taxpayer is generally a qualified dependent only if the taxpayer provides over half of the child’s support during the taxable_year sec_152 however sec_152 limits the dependency_exemption where the child’s parents live apart as follows sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent petitioner is not the custodial_parent of his two children with tanya andrukov and they did not live with him during his entitlement to the deduction and related credits depends on the applicability of sec_152 which provides sec_152 support_test in case of child of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the form prescribed for the waiver described in sec_152 is form_8332 release of claim to exemption for child of divorced or separated parents which form must be executed by the custodial_parent and attached to the federal_income_tax return of the noncustodial_parent in order for the noncustodial_parent to receive the dependency_exemption 114_tc_184 affd sub nom 293_f3d_1208 10th cir petitioners did not attach the required waiver form to their federal_income_tax return and apparently could not obtain a form executed by tanya andrukov despite the orders of the superior court in washington state at the time of trial petitioner presented a form_8332 purportedly executed by tanya andrukov when invited to testify under oath that he recognized his former wife’s signature on the form however petitioner testified that he could not be sure that it was her signature because of the doubts as to authenticity of the form_8332 the form was not admitted subject_to subsequent corroboration by contact with tanya andrukov when subsequently contacted by respondent’s counsel tanya andrukov denied that she had executed the form_8332 for we conclude that the form_8332 is not authentic therefore we need not decide whether it was so untimely as to be invalid because the conditions of sec_152 have not been met petitioners are not entitled to claim petitioner’s two children with tanya andrukov as dependents on their return for because petitioners are not entitled to claim those two children as dependents they do not satisfy the qualifying_child requirements of the child_tax_credit under sec_24 or the earned_income_credit under sec_32 with respect to those two children see sec_24 sec_32 smith v commissioner tcmemo_2006_163 because of respondent’s concession that petitioners may claim the dependency_exemption deduction and associated credits with respect to the son of petitioners decision will be entered under rule
